                                              THE CITY OF NEW YORK
James E. Johnson                             LAW DEPARTMENT                                     Maria Fernanda DeCastro
                                                                                                             Senior Counsel
Corporation Counsel                             100 CHURCH STREET                                     phone: (212) 356-2658
                                             NEW YORK, NEW YORK 10007                                   fax: (212) 356-3559
                                                                                               email: mdecastr@law.nyc.gov



                                                                            January 24, 2020
         BY ECF
         Honorable Rachel P. Kovner
         United States District Judge
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201


                        Re: Kendall Reid v. City of New York, et al., 16-CV-4090 (RPK)(SMG)

         Your Honor:

                         We are Senior Counsels in the Office of James E. Johnson, Corporation Counsel
         of the City of New York, representing defendant Detective Christopher Troisi in this action.
         Defendant writes in response to the Court’s January 14, 2020, Order, directing the parties to
         submit letters outlining their arguments regarding the favorable termination element of plaintiff’s
         malicious prosecution claim and the admissibility of the underlying criminal court transcripts
         (“Transcripts”) in the upcoming trial.

                        a) Plaintiff cannot establish the ‘favorable termination’ of criminal charges
                           as the District Attorney dismissed charges on statutory speedy trial
                           grounds

                         Under New York law, to establish a claim of malicious prosecution, a plaintiff
         must prove: “(1) the initiation or continuation of a criminal proceeding against plaintiff; (2)
         termination of the proceeding in plaintiff’s favor; (3) lack of probable cause for commencing the
         proceeding; and (4) actual malice as a motivation for defendant’s actions.” Murphy v. Lynn, 118
         F.3d 938, 947 (2d Cir. 1997). In addition to these state law elements, a malicious prosecution
         claim brought under § 1983 requires showing “a sufficient post-arraignment liberty restraint to
         implicate the plaintiff’s Fourth Amendment rights.” Rohman v. New York City Transit Auth.,
         215 F.3d 208, 215 (2d Cir. 2000). “[T]here must be a seizure or other ‘perversion of proper legal
         procedures’ implicating the claimant’s personal liberty and privacy interests under the Fourth
         Amendment.” Washington v. County of Rockland, 373 F.3d 310, 316 (2d Cir. 2004) (citing
          Singer v. Fulton County Sheriff, 63 F.3d 110, 117 (2d Cir. 1995)).
                After defendant filed his motion for summary judgment in this matter, the Second
Circuit, in Lanning v. City of Glens Falls, held that in order to establish the favorable termination
element for a federal malicious prosecution claim, plaintiff must establish that the termination of
the prosecution against him affirmatively indicated his innocence. 908 F.3d 19, 22 (2d Cir.
2018). As stated in Lanning, “[p]roceedings are ‘terminated in favor of the accused’ only when
their final disposition is such as to indicate the accused is not guilty.” Id. (quoting Singleton v.
New York, 632 F.2d 185, 193 (2d Cir. 1980), and citing W. Page Keeton et al., Prosser & Keeton
on the Law of Torts § 119, at 874 (5th ed. 1984) (termination is favorable if it “reflect[s] the
merits and [is] not merely a procedural victory”)). Pursuant to Lanning, therefore, a plaintiff
must affirmatively show that the dismissal of the underlying criminal action constitutes favorable
termination that indicates that the accused is not guilty.

                Since Lanning, District Courts in this Circuit have split on whether or not express
dismissal pursuant to C.P.L. § 30.30 constitutes a “favorable termination.” See e.g., Luna v. City
of New York, No. 18 Civ. 4636 (PAE), 2019 U.S. Dist. LEXIS 135376, *35 (S.D.N.Y. Aug. 9,
2019) (recognizing split and siding with the proposition that dismissal under § 30.30 still
constitutes favorable termination); Thompson v. City of New York, No. 17 Civ. 3064 (DLC),
2019 U.S. Dist. LEXIS 4848, at *4 (S.D.N.Y. Jan. 10, 2019) (finding that “[t]he dismissal of
[plaintiff's] case on speedy trial grounds does not affirmatively indicate his innocence, as
required under Section 1983”); Blount v. City of New York, No. 15-CV-5599 (PKC) (JO), 2019
U.S. Dist. LEXIS 34969, 2019 WL 1050994, at *4-5 (E.D.N.Y Mar. 5, 2019) (finding favorable-
termination element satisfied by such a dismissal; stating that while “Lanning may raise the bar
for establishing favorable termination under § 1983 in certain cases, the dismissal of a
prosecution on speedy trial grounds in this case easily clears that bar”).

                Lanning strongly suggests that plaintiff cannot simply cite to a dismissal under a
legal provision (e.g., dismissal pursuant to C.P.L. § 30.30) to conclude that the dismissal was
favorable. Rather, Lanning underscores that plaintiff needs to put forth proof that the dismissal
was indicative of innocence rather than some “procedural victory.” Here, the Transcripts do not
satisfy this burden.

                 The Transcripts do not suggest that the dismissal of the plaintiff’s underlying
criminal matter is indicative of his innocence. At the January 12, 2016 court appearance in the
criminal matter, a standing assistant district attorney (“ADA”) made an oral application to
dismiss charges on speedy trial grounds, “as 30.30 time has expired.” Ex. 1 at P0074: 5.
Nowhere in the Transcripts does the assigned ADA, or any ADA, make a statement that calls
into question plaintiff’s guilt. To the contrary, on October 13, 2015, a standing ADA represented
that “We would still argue, for the record, we believe the statement 1 is sufficient for the purposes
of facial sufficiency.” Ex. 1 at P0050: 25—P0051: 2. Further, to the extent that plaintiff relies on

1
  Referring to a statement by plaintiff in the accusatory instruments, that, in substance, he had
been staying at the location for about a month. For the Court’s reference, a copy of the original
criminal court complaint is attached as Ex. 2, and the superseding complaint is attached as Ex. 3.



                                                 2
the criminal court judges’ statements as bearing on favorable termination, even those statements
are equivocal. For instance, during a colloquy on the sufficiency of the accusatory instrument,
on October 7, 2015, the Court stated “I’ll give the People time to cure what I find is somewhat
defective, not that it’s necessarily fatal.” Ex. 1 at P0047: 24-25 (emphasis added). Even on the
date that the Court released plaintiff, the Court left open that “although technically it [the
accusatory instrument] might in some universe be legally sufficient, I don’t think so.” Ex. 1 at
P0055: 12-14. This evidence falls far short of indicating that plaintiff was innocent.

               b) The Transcripts are replete with hearsay and should be inadmissible at
                  trial

                The Transcripts are not relevant to any factual issue (only to the legal question of
whether there was a favorable termination); they risk confusing the jury about the question to be
resolved and standard to be applied; and they prejudice defendant as they are replete with
hearsay, most concerning, statements by plaintiff’s criminal defense concerning his views of the
legal merits of the case. They should be precluded under FRE 402, 403 and 802.

               The only conceivable purpose plaintiff may have for introducing the Transcripts
into evidence is to offer the statements therein for the truth of the matter asserted; the Transcripts
constitute inadmissible hearsay under Federal Rules of Evidence 801(c) and 802. See Jean-
Laurent v. Hennessy, No. 05-CV-1155 (KAM) (LB), 2011 U.S. Dist. LEXIS 122767, at *81
(E.D.N.Y. 2011) (granting defendants’ motion in limine and precluding introduction of
deposition transcripts as hearsay that did not fall within any hearsay exceptions).

                Plaintiff’s criminal defense attorney repeatedly argues in the Transcripts that there
is no legal nexus or theory of possession between plaintiff and the narcotics for which he was
charged. 2 It would be improper, and would even violate “bedrock principles of evidence law”
for this testimony to be before the jury as it speaks to the central issues in this case, including
whether there was probable cause to arrest plaintiff. Cameron v. City of New York, 598 F.3d 50
(2d Cir. 2010) (vacating jury verdict where ADAs testified about defendants’ credibility and as
to their views of probable cause). This testimony within the Transcripts is unfairly prejudicial to
defendant, as the speaker, who cannot be cross examined, has the imprimatur of an experienced
criminal defense attorney.




2
  See, e.g, Ex. 1 at P0038: 21—P0039:4 (arguing that there is insufficient reason to believe
plaintiff was in “constructive or physical or knowing possession of any of the items he’s charged
with”); P 0043: 21-24 (“the fact that he stayed at a place for a month even if true would not make
him guilty of actual physical possession or constructive possession of everything.”)



                                                  3
            Thank you for your consideration of this matter.

                                                        Respectfully submitted,

                                                        /s/ Kiran H. Rosenkilde

                                                        KIRAN H. ROSENKILDE
                                                        MARIA F. DECASTRO
                                                        Senior Counsels
                                                        Special Federal Litigation Division
cc:   Aaron Rubin, Esq. (By ECF)




                                             4
